         Case 1:21-cr-00179-RCL Document 28 Filed 05/03/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :       DOCKET NO. 21-cr-179 (RCL)
                    vs.                          :
                                                 :
RACHEL MARIE POWELL                              :
                                                 :


                                       ORDER

      AND NOW, to wit this        day of             , 2021, upon consideration of Defendant’s

Unopposed Motion to Continue Status Conference, and after response by the Government, it is

hereby ORDERED, ADJUDGED, AND DECREED that Defendant’s Unopposed Motion to

Continue Status Conference is GRANTED and it is ORDERED that the Status Conference is re-

scheduled to __________________________________.



                                           BY THE COURT:



                                           ___________________________________
                                           HONORABLE ROYCE C. LAMBERTH
                                           United States District Court Judge
            Case 1:21-cr-00179-RCL Document 28 Filed 05/03/21 Page 2 of 4




Armstrong Teasdale LLP
By: Michael J. Engle, Esquire
District of Columbia Bar No. 1619444
2005 Market Street
One Commerce Square, 29th Floor
Philadelphia, PA 19103
Tel: 267.780.2063                                                     ATTORNEY FOR DEFENDANT
_______________________________

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :      DOCKET NO. 21-cr-179 (RCL)
                      vs.                           :
                                                    :
RACHEL MARIE POWELL                                 :
                                                    :


  DEFENDANT’S UNOPPOSED MOTION TO CONTINUE STATUS CONFERENCE

TO THE HONORABLE, THE JUDGE OF SAID COURT:

       Defendant, RACHEL MARIE POWELL, by and through her counsel, MICHAEL J.

ENGLE, ESQUIRE hereby moves this Honorable Court to GRANT Defendant’s Unopposed

Motion to Continue Status Conference, and asserts the following reasons therefore:

       1. On March 12, 2021, this Honorable Court scheduled a video status conference in this

matter for May 7, 2021 at 11:00 a.m.

       2. An unanticipated personal matter involving domestic air-travel on May 7, 2021 has

created a scheduling conflict for the undersigned counsel. Counsel seeks leave of the Court to re-

schedule the status conference in order to accommodate this travel.

       3.    Counsel for the Defendant would respectfully request a short, perhaps one week,

continuance of the status conference in this matter to a date that is convenient for the Court and

counsel.
          Case 1:21-cr-00179-RCL Document 28 Filed 05/03/21 Page 3 of 4




       4. AUSA Lucy Sun on behalf of the government has no objection to the foregoing

motion and the relief sought herein.

           WHEREFORE, the Defendant, RACHEL MARIE POWELL, respectfully requests

that this Honorable Court grant Defendant’s Unopposed Motion to Continue Status Conference.



                                                 RESPECTFULLY SUBMITTED:

                                                 /s/ Michael J. Engle_____________
                                                 MICHAEL J. ENGLE, ESQUIRE
                                                 ATTORNEY FOR DEFENDANT
         Case 1:21-cr-00179-RCL Document 28 Filed 05/03/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Michael J. Engle, Esquire, hereby certify that I have forwarded by electronic filing, a

true and correct copy of the forgoing Defendant’s Unopposed Motion to Continue Status

Conference to the following persons:


                              The Honorable Royce C. Lamberth
                                  U.S. District Court for the
                                    District of Columbia
                               333 Constitution Avenue N.W.
                                    Washington DC 2001


                                         Lucy Sun, AUSA
                                       U.S. Attorney’s Office
                                       Lucy.sun@usdoj.gov




                                                     _/s/ Michael J. Engle_____________
                                                     MICHAEL J. ENGLE, ESQUIRE
                                                     ATTORNEY FOR DEFENDANT


DATED: May 3, 2021
